DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 24, 2018. 
This action is in response to amendments and remarks submitted with AFCP 2.0 Request filed on June 17, 2022, which have been entered. In the current amendment, claims 1, 8, and 15 are amended. Claims 2, 4-6, 9, 11-13, 16, and 18-19 are canceled. Claims 1, 3, 7, 8, 10, 14, 15, 17, and 20 are pending. 
In response to the amendments made via the Examiner’s Amendment, the 35 U.S.C. 101 Rejection made in the previous office action has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Pedro Suarez (Reg No. 45,895), on July 14, 2022.
This Examiner’s Amendment is necessary to ensure that the claims are eligible under 35 U.S.C. 101. 
In addition to the amendments submitted with the AFCP 2.0 request, which have been entered, the application has been amended as follows: 

(Currently Amended) A computer-implemented method for an automated solution advisor comprised in machine learning based text processing system, the method comprising:
receiving, at a server, a current help request from a user interface at a client computer, the current help request describing in text a problem with a computer application or the computing device; 
pre-processing, at the server, the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form;
in response to the pre-processing, determining, by the server and based on a Latent Dirichlet allocation to provide machine learning based discovery of a plurality of predefined topics, a first frequency distribution of the plurality of predefined topics in the preprocessed current help request; 
comparing, by the server, the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics, wherein the comparing further comprises 
determining, by the server, the preprocessed current help request is textually similar to a previous help request, wherein [[the]] determining the textual similarity between the preprocessed current help request and the previous help request uses a [[a]] Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; 
assigning, by the server and using the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request to enable presentation of a response to the current help request; and
in response to [[the]] a presentation of the known solution at the user interface of the client device, receiving, from the user interface, feedback indicative that the known solution was proper; and 
using the feedback to update a database containing the plurality of solutions associated with the plurality of predefined topics.

(Canceled) 
(Previously Presented) The computer-implemented method of claim 1, wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions. 
(Canceled) 
(Previously Presented) The computer-implemented method of claim 1, wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
(Currently Amended) A computer program product for an automated solution advisor comprised in machine learning based text processing system, the computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising:
receiving, at a server, a current help request from a user interface at a client computer, the current help request describing in text a problem with a computer application or the computing device; 
pre-processing, at the server, the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form;
in response to the pre-processing, determining, by the server and based on a Latent Dirichlet allocation to provide machine learning based discovery of a plurality of predefined topics, a first frequency distribution of the plurality of predefined topics in the preprocessed current help request; 
comparing, by the server, the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics, wherein the comparing further comprises  
determining, by the server, the preprocessed current help request is textually similar to a previous help request, wherein [[the]] determining the textual similarity between the preprocessed current help request and the previous help request uses [[a]] a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request;  
assigning, by the server and using the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request to enable presentation of a response to the current help request; and
in response to [[the]] a presentation of the known solution at the user interface of the client device, receiving, from the user interface, feedback indicative that the known solution was proper; and 
using the feedback to update a database containing the plurality of solutions associated with the plurality of predefined topics.
 
(Canceled)
(Currently Amended) The computer program product of claim 8 [[9]], wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions.
(Canceled) 
(Previously Presented) The computer program product of claim 8, wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
(Currently Amended) A system for an automated solution advisor comprised in machine learning based text processing system, the system comprising:
a processor; and 
a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:
receiving, at a server, a current help request from a user interface at a client computer, the current help request describing in text a problem with a computer application or the computing device; 
pre-processing, at the server, the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form;
in response to the pre-processing, determining, by the server and based on a Latent Dirichlet allocation to provide machine learning based discovery of a plurality of predefined topics, a first frequency distribution of the plurality of predefined topics in the preprocessed current help request; 
comparing, by the server, the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics, wherein the comparing further comprises  
determining, by the server, the preprocessed current help request is textually similar to a previous help request, wherein [[the]] determining the textual similarity between the preprocessed current help request and the previous help request uses [[a]] a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request;  
assigning, by the server and using the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request to enable presentation of a response to the current help request; and
in response to [[the]] a presentation of the known solution at the user interface of the client device, receiving, from the user interface, feedback indicative that the known solution was proper; and 
using the feedback to update a database containing the plurality of solutions associated with the plurality of predefined topics.
 (Canceled) 
(Currently Amended) The system of claim [[16]] 15, wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions. 
(Canceled) 
(Canceled)
(Previously Presented) The system of claim 15, wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.

Allowable Subject Matter
Claims 1, 3, 7, 8, 10, 14, 15, 17, and 20 are allowed. These claims are renumbered as claims 1-9 upon allowance. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are considered allowable since when reading the claim in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest he limitations specified in the claims, including at least: 

In claim(s) 1, 8, and 15: 
determining, by the server, the preprocessed current help request is textually similar to a previous help request, wherein determining the textual similarity between the preprocessed current help request and the previous help request uses a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; 
assigning, by the server and using the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request to enable presentation of a response to the current help request; and

The closest prior arts of record are as follows: 
Somasundaram et al. (Automatic Categorization of Bug Reports Using Latent Dirichlet Allocation) teaches using Latent Dirichlet allocation to obtain topic distributions of bug reports and then using Kullback Leibler divergence to measure the difference between topic distributions to classify the bug reports. However, Somasundaram is silent with regards to comparing two help requests by using a KLD measure between frequency distributions of the help requests. Further, Somasundaram is also silent with regards to assigning a solution to a help request and presenting the solution to the user. 
Roy et al. (Clustering and Labeling IT Maintenance Tickets) teaches using Latent Dirichlet allocation combined with Kullback-Leibler divergence and a scoring function to categorize and label IT support tickets. However, Roy is also silent with regards to comparing two help requests by using a KLD measure between frequency distributions of the help requests and assigning and presenting a solution to a user. 
Pingclasai et al. (Classifying Bug Reports to Bugs and Other Requests Using Topic Modeling) teaches using Latent Dirichlet allocation to obtain topic distributions of bug reports. However, Pingclasai is silent with regards to using a Kullback Leibler divergence to measure the difference between frequency distributions of the bug reports, as well as assigning and present solutions. 

Taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 8, and 15, which includes the features recited above. Therefore, the present claims are allowable. 
When taken as a whole, the dependent claims have been found allowable due to at least the above features recited in the independent claims upon which they depend.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125   

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125